Citation Nr: 0509765	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  96-42 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

2.  Entitlement to a higher initial rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to a disability rating in excess of 30 
percent for a right elbow disorder.

4.  Entitlement to an effective date earlier than July 24, 
1991, for the grant of service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 decision by the RO in Philadelphia, 
Pennsylvania, which in pertinent part, granted service 
connection for flat feet and assigned a 10 percent disability 
rating effective February 26, 1996.  The veteran appealed for 
a higher rating as well as an earlier effective date and in 
an August 1996 decision, the RO granted an earlier effective 
date of July 24, 1991.  The veteran continued his appeal.

This case is also on appeal from an October 1997 decision by 
the RO in Philadelphia, Pennsylvania, which in pertinent 
part, found that new and material evidence had not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for a low back disorder and 
confirmed and continued a 30 percent disability rating for a 
right elbow disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and the VCAA amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA requirements.  
The notice must meet the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Furthermore, there is no notice 
of the provision of 38 C.F.R. § 3.159, requesting that the 
claimant provide any evidence in his possession that pertains 
to a claim.  This procedural defect must be cured before 
proceeding on the merits of the claims. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  In this case, the veteran last 
underwent comprehensive VA examinations in June 2002, almost 
3 years ago.  The veteran has essentially contended that his 
symptoms have worsened.  A veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

A review of the claims file reveals that the veteran is in 
receipt of Social Security benefits and Supplemental Security 
Income.  Specifically, in September 1993, the veteran 
submitted evidence from the Social Security Administration 
(SSA) which noted a favorable determination.  However, no 
supporting medical records pertinent to the claim accompanied 
the documents from the SSA.  Additionally, in another letter 
from the SSA dated September 2002, it indicated that the 
veteran was in receipt of Social Security benefits beginning 
in May 2002.  Both the SSA decision and the supporting 
medical records pertinent to the claim were not attached to 
the letter from the SSA.  Hence the file does not reflect 
that the veteran's records underlying the Social Security 
Administrations awards have been obtained.  38 U.S.C.A. § 
5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 Vet. App. 
363 (1992).  Therefore, under the circumstances of this case, 
VA will not be able to completely satisfy their duty to 
notify and assist the veteran in substantiating his claim 
until the Social Security Administration records are 
obtained, as proceeding with the adjudication of this appeal 
without review of all relevant evidence may pose a risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board notes that, after the RO issued its January 2003 
supplemental statement of the case but before it certified 
the appeal to the Board in November 2004, additional evidence 
was obtained.  There is no indication that the RO ever 
considered this evidence.  See 38 C.F.R. § 19.31(b)(1) (when 
a supplemental statement of the case must be furnished).  On 
remand, the RO must take into consideration all evidence 
relevant to the issue on remand.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO or AMC should take steps to 
notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims on appeal; of 
what information or evidence the 
veteran should provide, and what 
information or evidence VA will attempt 
to obtain on his behalf; and that he 
should submit relevant evidence in his 
possession.  

2.  The RO or AMC should obtain from 
the Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  
Once those records are received, they 
are to be associated with the claims 
folder.

3.  The RO or AMC should schedule the 
veteran for a VA examination to 
determine the current manifestations of 
his bilateral pes planus.  The 
veteran's claims file should be 
provided to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner should indicate whether or not 
the veteran's feet have marked 
pronation or marked inward 
displacement, and whether or not there 
is extreme tenderness of the plantar 
surfaces of the feet, or severe spasm 
of the tendo achillis on manipulation.  
The examiner should describe any 
impairment of the function of the 
veteran's feet due to such factors as 
pain with use, weakened movement, 
excess fatigability, diminished 
endurance, or incoordination.  The 
examiner should note the veteran's 
gait, the distance he is able to walk 
before resting, and whether he uses a 
cane or other assistive device with 
walking.  The examiner should indicate 
whether or not the symptoms are 
improved by orthopedic shoes, orthotics 
or other appliances.

The RO or AMC should also schedule the 
veteran for a neurological examination 
to determine the current severity of 
the service-connected right elbow 
disorder.  The claims folder must be 
provided to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests should be performed.   
Specifically, the examiner should 
report whether the veteran suffers from 
any degree of paralysis, and to what 
extent, describing the degree of 
disability as mild, moderate, or severe 
incomplete paralysis of the right elbow 
or equivalent to complete paralysis of 
the right elbow.  The examiner should 
also comment on whether there is 
evidence of a "griffin claw" deformity, 
atrophy in the dorsal interspace and 
thenar and hypothenar eminences, loss 
of extension or flexion of the ring and 
little fingers, loss of adduction of 
the thumb, and weakness in the wrist.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for scheduled VA examinations without 
good cause shown may have adverse 
effects on his claim.

5.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


